Form: Dismiss TRAP 42.2 Appellant's Motion







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




HERAMB K. SINGH, M.D.,

                            Appellant,
v.

MARK HANSEN, M.D.,

                            Appellee.

§

§

§

§

§

No. 08-06-00188-CV

Appeal from the

County Court at Law No. 5 

El Paso County, Texas 

(TC# 2004-2531)




MEMORANDUM OPINION

            This interlocutory appeal arises from the trial court’s denial of Appellant Heramb K. Singh,
M.D.’s motion for summary judgment based on an assertion of official immunity.


  Pending before
the Court is the parties’ “Joint Motion to Vacate Summary Judgment Ruling and Dismiss Entire
Case with Prejudice.”  The parties ask that we vacate the trial court’s “Order Denying Defendant’s
Motion for Summary Judgment,” and dismiss the appeal and the underlying case with prejudice.  The
parties have complied with the requirements of Rule 42.1(a)(2).
            However, while this Court may either dismiss the appeal or vacate the order of the trial court
and dismiss the underlying case with prejudice, we are not permitted to do both.  See Creech v.
Pendergrass, No. 08-01-00445-CV, 2002 WL 536296, at *1 (Tex. App.--El Paso April 11, 2002,
no pet.) (not designated for publication).  After considering the joint motion to dismiss, we conclude
that the motion should be granted in part and denied in part.  Accordingly, we grant that portion of
the joint motion seeking to vacate the trial court’s “Order Denying Defendant’s Motion for Summary
Judgment” signed on June 26, 2006, and dismiss the underlying case with prejudice.  See Tex. R.
App. P. 42.1(a)(2)(A), 43.2(e).  We deny that portion of the joint motion seeking to dismiss the
appeal.  The motion also specifies that each party will bear its own costs, therefore, costs are taxed
against the party incurring the same.
 
                                                                        KENNETH R. CARR, Justice

February 1, 2007

Before Chew, C.J., McClure, and Carr, JJ.